Citation Nr: 0941962	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for sleep apnea.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1989 to 
December 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision.


FINDINGS OF FACT

1.  There is inadequate medical evidence to calculate the 
degree of impairment caused by sleep apnea prior to its 
aggravation by the Veteran's service connected left knee 
disability.

2.  The evidence shows that the Veteran uses a CPAP machine 
to treat his sleep apnea.

3.  The evidence does not show that the Veteran's sleep apnea 
causes chronic respiratory failure with either carbon dioxide 
retention or cor pulmonale.  

4.  The evidence does not show that the Veteran has required 
a tracheostomy. 


CONCLUSION OF LAW

Criteria for a 50 percent rating for sleep apnea have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.97, DC 6847 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently receives a noncompensable rating for 
sleep apnea, as the RO concluded that his sleep apnea was 
aggravated by his service connected left knee disability, and 
was not in fact caused by his knee disability.  The RO 
acknowledged that the Veteran's underlying sleep apnea 
impairment would warrant a 50 percent rating, but found that 
because there was no indication that it had been aggravated 
beyond 50 percent by the Veteran's weight gain (as a result 
of his left knee disability), the net effect was a 
noncompensable rating.

The Veteran disagreed with the RO's assessment, and has 
argued that his sleep apnea was in fact caused by his service 
connected left knee disability.  His theory is that because 
of his knee disability, he became less active, which then 
resulted in extensive weight gain, and eventually caused 
sleep apnea.  The Veteran testified at a hearing before the 
Board that his doctors have supported such a link between his 
weight gain as a result of his knee disability and the 
development of his sleep apnea.

The Veteran injured his left knee while in service and he has 
reported experiencing difficulty with pain and swelling in 
his knees since that time.  One of the main consequences of 
the Veteran's knee disability is that it has impaired his 
mobility.  For example, at a VA examination in December 2001, 
it was noted that the Veteran had not gone back to 
recreational sports; in June 2003, it was noted that the 
Veteran could not engage in activities that required walking, 
standing or running; and he had difficulty with household 
chores such as vacuuming and taking out garbage on account of 
his knee; and in September 2003, it was noted that the 
Veteran had limited mobility on account of his knee 
disability.

The Veteran testified that he developed sleep apnea a number 
of years after service, and he denied ever being told by a 
military doctor that he had sleep apnea.  Service treatment 
records support the Veteran's assertions, as he denied any 
sleep problems on his personal medical history survey 
completed at time of separation; and sleep apnea was not 
noted by his separation physical.  

The Veteran believes that his knee disability has caused him 
to gain significant weight, and that this weight in turn 
caused his sleep apnea to develop.  The record shows the 
veteran has progressively gained weight since his release 
from service, and at a December 2004 VA examination, the 
Veteran reported having gained 53 pounds over the previous 6 
months.  The RO seized on this statement in concluding that 
the Veteran's sleep apnea was aggravated by and not caused by 
his knee disability.  The RO's rationale was that the Veteran 
had been diagnosed with sleep apnea prior to his purported 
50+ pound weight gain, and therefore the weight gain could 
not have caused his sleep apnea, but rather must have 
aggravated it.  

However, a review of the Veteran's weight increase over the 
years shows the statement about the Veteran's weight gain not 
to be accurate.  While the Veteran did gain approximately 50 
pounds after separating from the military, his weight gain 
did not come in a 6 month period after he had already been 
diagnosed with sleep apnea.  The Veteran testified that he 
began having problems with sleep apnea around 2002 or 2003, 
approximately eight years after separating from service; and 
he testified that he was given a CPAP machine in 2004.  
Treatment records confirm this, as the Veteran reported loud 
snoring and problems falling asleep while driving in October 
2003; and a sleep study was requested.  

In May 2004, the Veteran underwent a sleep study where he was 
noted to have a significant history of snoring, a moderate 
history of apnea, and a frequent history of falling asleep at 
work.  The Veteran was assessed with mild obstructive sleep 
apnea.  In June 2004, the Veteran's VA doctor, noting that a 
sleep study report had shown sleep apnea, recommended a CPAP.  

In December 2004, the Veteran underwent a VA examination at 
which he reported having sleep apnea for the past 2 to 3 
years.  The Veteran was diagnosed with sleep apnea and it was 
noted that he was using a CPAP.  The examiner was asked 
whether the Veteran's obstructive sleep apnea was at least as 
likely as not due to his service connected left knee 
disability, to which he responded that the Veteran's "weight 
gain, secondary to activity from knee disease with BMI 43, 
may have contributed to obstructive sleep apnea."

Generally, such a vague statement does not provide a basis 
for establishing service connection, whether by aggravation 
or causation.  Nevertheless, the RO concluded that it did 
provide such a basis and specifically that the Veteran's 
service connected disability aggravated the Veteran's sleep 
apnea.  Significantly, however, the examiner did not identify 
with any precision when the Veteran's weight gain made its 
contribution to sleep apnea.  Because the record shows a 
progressive weight gain since service, and there is no 
medical evidence that explicitly differentiates the level of 
impairment from sleep apnea prior to and since any specific 
level of weight gain, the Board does not consider it 
reasonably possible to ascertain the baseline level of 
impairment from which the level of aggravation may be 
calculated.  (Indeed, the logic behind the RO's decision in 
this regard is not entirely clear.  The basis for the award 
of service connection was the disability had been worsened.  
Yet at the same time, the degree to which it was worse was 
considered 0 percent.  That it was no worse after the 
aggravation seems inconsistent with the conclusion it had 
been worsened.) 

Under these circumstances, and resolving this reasonable 
doubt as to the degree of disability prior to and since 
aggravation in favor of the Veteran, the Board will consider 
all the manifestations of the Veteran's sleep apnea in 
ascertaining its level of impairment.  

This disability is evaluated under 38 C.F.R. § 4.97, DC 6847.  
Under this diagnostic code, a noncompensable rating is 
assigned when the sleep apnea is asymptomatic, but where 
there is documented sleep disorder breathing; a 30 percent 
rating is assigned when sleep apnea causes persistent day-
time hypersomnolence; a 50 percent rating is assigned when a 
Veteran requires the use of a breathing assistance device 
such as a continuous airway pressure (CPAP) machine as a 
result of his sleep apnea; and, a 100 percent rating is 
assigned when sleep apnea causes chronic respiratory failure 
with either carbon dioxide retention or cor pulmonale, or 
when a tracheostomy is required.

The evidence shows that the Veteran was prescribed CPAP 
machine in 2004 and he testified that he continues to use it.  
Furthermore, treatment records from as recently as December 
2006 show that the Veteran has been encouraged to continue 
the use of his CPAP.  As such, the criteria for a 50 percent 
rating have been met, and the Veteran's claim is granted.

The criteria for a rating in excess of 50 percent, however, 
have not been met as the medical evidence does not show that 
the Veteran's sleep apnea causes chronic respiratory failure 
with either carbon dioxide retention or cor pulmonale.  
Similarly, the Veteran has not required a tracheostomy. 

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  

In this case, it is not disputed that the Veteran is limited 
as a result of his sleep apnea.  However, the medical 
evidence fails to show anything unique or unusual about his 
sleep apnea that would render the schedular criteria 
inadequate.  The Veteran's main treatment for sleep apnea 
involves a CPAP machine, which is specifically accounted for 
in the rating criteria.  Accordingly, an extraschedular 
rating is not warranted.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, 
given the favorable result of this appeal, the Veteran has 
not been prejudiced by the adjudication of his appeal.  

VA treatment records have been obtained.  The Veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file) and with a sleep study.  
Additionally, the Veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.




ORDER

A 50 percent rating for sleep apnea is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


